DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 5/16/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the additive solution as 5~30 wt% of the total solution, which is indefinite, because the contents of the compositions of the solutions are unknown.
The disclosure is also unclear: “According to the information provided with the commercial 20 PEDOT:PSS solution (CLEVIOS PHlO00: 1 wt% in water; PEDOT:PSS ratio= 1 : 2.5-1 : 6, preferably 1 :2.5), if GOPS had not evaporated during the fabrication process, the sample NF would comprise 8.1 wt% PSS, 6.5 wt% PEDOT, 39.2 wt% GOPS, and 46.2 wt% in the form of electrospun nanofiber mats” which would not provide information about the solutions, in addition to being the unaccounted 46.2% nanofiber mats.
Claim 2: additive solution has a large number of unrelated compounds, including “a combination thereof”, which makes the claim indefinite. What are the possible combinations? Also PSS solution is listed as an additive, which is already present as a reactant.
Claims 3 and 5: CNT’s are 1-3% of the solution, and the GOPS 1~10% of the solution; but the solution composition is not defined, making them indefinite. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for PEO as additive, does not reasonably provide enablement for many of the additives or their combinations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Applicant lists an enormous number of mostly unrelated compounds and their combinations as possible additives in the disclosure and in claim 2, but only PEO (a known non-ionic surfactant) alone is described as the working additive. From the nature of the listed compounds and the ability of one of ordinary skill in the art, it is impossible to work out the details of the other possibilities without undue experimentation.
Additionally, claims are also not enabling because of the ‘solutions’ recited without concentrations in the claims or the disclosure, which requires undue experimentation for one to figure out.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Richardson-Burns et al (US 9,890,467: “Burns”) with further evidence from Hakansson et al, Journal of polymer science Part B, 2017 . 55(10), pp. 814-820 and Hatakeyama (US 2018/0072930)
Burns teaches a method of making electrospun films of PEDOT:PSS as claimed – see col. 10 lines 53-62. Solution of the conducting polymer (PEDOT) and polyanionic counter ion (PSS) are mixed and stirred (col. 18 lines 38-67). Burns teaches that silane crosslinker can be added to the polymer solution (col.20 lines 30-35). Such crosslinkers are in col. 15 lines 10-15. Additives added are non-ionic surfactants like Fluronic f68, Tween-20, Birj 78, etc. (col. 15), secondary counterion components, etc. (col. 12). Carbon nanotubes – see col. 13 lines 20-25 and col. 15 line 63. Proportions of PEDOT and PSS are about 1:1 – see col. 18 describing the concentrations. 
Burns does not teach the cross-linking agent (3-glycidyloxypropyl)trimethoxy-silane as in claims 4 and 5. However, PEDOT:PSS conducting polymer and the crosslinking agent are well-known according to Hakansson (abstract). Hakansson teaches the substantial advantages of using this cross-linking agent (introduction), and therefore it would have been obvious to use this cross-linking agent in the teaching of Burns. Hakansson also provides added evidence of the proportions of PEDOT:PSS as applicant’s – same commercial source of Clevois PH1000 from Heraeus Holding GmbH. Notwithstanding, applicant uses a commercial solution of PEDOT:PSS (spec. @page 19), which also makes it unpatentable, because one of ordinary skill in the art would have used commercially available ready-made reagents for practical purposes. Also, by having the commercial reagent solution and GOPS at concentrations suggested by Hakansson, the resulting composition would meet the claimed ranges.
The amount of CNT’s in the solution would depend on the conductivity enhancement desired and can be optimized, even though applicant’s claimed concentration range is indeterminable. Added evidence that CNT’s are used as conductivity enhancers in medical polymers is provided by Hatakeyama – see [0079] – 1-50 parts per 100 part of polymer.
Finally, the thermal treatment at 80~150 C is disclosed as for cross-linking by GOPS, which, while the references are silent, is known to one of ordinary skill. Particularly, it is well-known that the temperature enhances the degree of cross-linking reactions and reduces time to cross-link (the famous Arrhenius equation). Thus unless otherwise shown, the cross-linking temperature range is not patentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777